United States District Court “2 - STATEMENT OF PROBABLE CAUSE
Violation Notice NO G9'%19-p0-04147-TMD Document 1 Filed O7/69/1S" Page Torre
‘Crime! Pa

| state that an di Fee _ while mouercising tmy duteed at 2

7851 A()} Pp. law enforcement officer in tne ae Diestrict af MAEV AR
— Ey Tau Ag? wine CoOvende free Bilp

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION | 7! / ES Cpe ee FEE

Cate and Tere of Cee eee | Ofer Charpsd © OFA S| abe Cote a Jr " A iv =f) ant)

&

—k

G2f iifogi9 NOY |MTR i 1903 4A rts | : _
Bronson AD ADS To Acvers wired a

Offense Daenoreiete F itusal Boies bor Opa MASIMAT rc i

Prev cn V&yicee yw fragt of —— -
Camp bEsicweo St ose of sibeoidn ae: —-

Lo TH
DEFENDANT INFORMAT ==

 

 

 

 

esr Aeiber Dina Marne (Prin)

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tag He Slate Yeo: | Mune Vince PaSS © |iokw ——
Torsa43 = |Mp pr s3er | GRY sie 2
7 A 0 Ox AIS CHECKED, You) Bp Fj IF AOE BIS GHECKED, YO) MiST c} ae Peay Cees Oe al
a MUST APPEAR IN COLIRT. age PAY AMOUNT INDICATIE® GELGW <= $C my personal observation ry personal investigation
ASS ee ee 7" C fe Ap & eT
en e ina eee of peices onary! - infarmation supplied te me from my fellow officer's obsarvalion
oy 5 cy oiler |eccnlain abowr
> i Fortius Amount =
= * $50 Processing Fae Fl | declare uncer penalty of pequry Shel tho inigregion which | hare sal fori abetred and on
= & the tece of de wclaton nosios ip rue and comect in Pe “
= PAY THIS AMOUNT —| § F fatal Collaters! Dus 2 okt / . oe _ > , f
a YOUR COURT DATE Gr Executes on Ley tf ad) 6
Psst [Fin our ' Pa Dale (rirmevidaliyyyy] Officer's Sagnature
= 1 aoprrence dale mo ahora, yoo wall be need of cuir pce Tae bey rege | =
2 Ceurl Ade iri Dana (grey! =
oe f i bp oe Protable cause has been slated for (he lsuance of a wena
3 LUNN) HAL L— 2
a ene [bh geri #
* Tea & Executed on
Deate (enemy) U.S. Magistrate Judge

 

 

My graders sages Guat | bes rece a copay ol thig yap reece, feb ret ae eT OF gail

from oo ape for thee hearing af ihe ime ored pes eile OF pete Shee ed Coe cle H 7 Heearicens: aderiall kiascendl ba becker ee es

COL = Gone dewer lice CAA = Comers wt’ meld 9 nce
A Deter Sap ade

 

(Fae ODS Cyne CVE Copy
